PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/504,337
Filing Date: 1 Oct 2014
Appellant(s): Guntin et al.



__________________
Andrew Gust
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/21/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/21/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues on pages 11-14 of the Appeal Brief that claims 1-16, 17-18, and 19-20 when each are considered as a whole do not set forth the abstract idea cited by the Office Action.
 Examiner respectfully disagrees. Enabling billing practitioners to monitor tasks to be completed by different practitioners and the alleged improvements in paragraph 83 of specification do amount to a technological improvement; instead, the claims simply provide an improvement to a business process (i.e., a business improvement); an improvement in the judicial exception itself is not an improvement in technology.  In Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Further, improvements in practitioner efficiency resulting from the application of the abstract idea by a computer does not indicate an improvement. In FairWarning IP, LLC v. Iatric Sys., accelerating a process of analyzing audit log data was not sufficient to show an improvement in computer functionality because the increased speed came solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016).
With respect to claims 1-16, limitations reciting providing task data representative of at least some of the assigned tasks; determining an absolute due date for each task of the plurality of tasks according to a rule associated with each task; determining a workload capacity of each of a plurality of practitioners, where the workload capacity is based on a second factor of the unit of measure; determining assigned tasks by assigning a portion of the plurality of tasks to each practitioner of the plurality of practitioners according to the workload capacity of each practitioner, the absolute due date of each task, the normalized task value of each task to generate an updated list, the sorting of the plurality of tasks, the previous tasks of the plurality of tasks that have been previously assigned to each practitioner, and whether the corresponding practitioner due dates assigned to the previous tasks have expired; determining, according to an overload policy, whether an expired practitioner due date of a first task of the plurality of tasks assigned to a first practitioner of the plurality of practitioners is to be adjusted to match a first unexpired practitioner due date of a second task previously assigned to the first practitioner, where the overload policy is based on a predetermined maximum daily load and a predetermined recovery time limit assigned to the first practitioner; and responsive to a determination that the expired practitioner due date of the first task is not to be adjusted to match the first unexpired practitioner due date of the second task, adjusting a second unexpired due date of a third task of a second practitioner of the plurality of practitioners to a new unexpired due date and reassigning the first task to the second practitioner of the plurality of practitioners describe or further narrow the abstract idea (i.e., balance workload in assigning normalized and overdue tasks to resources). The Supreme Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow (e.g., a particular mathematical formula such as the Arrhenius equation). See, e.g., Mayo, 566 U.S. at 79-80, 86-87, 101 USPQ2d at 1968-69, 1971 (claims directed to "narrow laws that may have limited applications" held ineligible).
Additional elements reciting providing to a group of displays, tasks data…, wherein the task data is presented at each of the group of displays in a calendar format, wherein first displays of the group of displays of each of the plurality of practitioners present a portion of the assigned tasks that are assigned to that particular practitioner without presenting a remainder of the assigned tasks that are assigned to other practitioners, and wherein a second display of the group of displays of a billing practitioner presents all of the assigned task do not provide an improvement and only add insignificant extra-solution activities (data output/display) which do not meaningfully limit the abstract idea (see MPEP 2106.05(g)). These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
With respect to claims 17-18, limitations reciting determining, according to an overload policy, whether an expired practitioner due date of a first task of the plurality of tasks assigned to a first practitioner of the plurality of practitioners is to be adjusted to match a first unexpired practitioner due date of a second task previously assigned to the first practitioner, where the overload policy is based on a predetermined maximum daily load and a predetermined recovery time limit assigned to the first practitioner describe or further narrow the abstract idea (i.e., balance workload in assigning normalized and overdue tasks to resources). The Supreme Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow (e.g., a particular mathematical formula such as the Arrhenius equation). See, e.g., Mayo, 566 U.S. at 79-80, 86-87, 101 USPQ2d at 1968-69, 1971 (claims directed to "narrow laws that may have limited applications" held ineligible).
Additional elements reciting presenting the assigned tasks on a graphical calendar at a display; and receiving user input via the graphical calendar indicating a status of a first assigned task of the assigned tasks do not provide an improvement and only add insignificant extra-solution activities (data display and gathering) which do not meaningfully limit the abstract idea (see MPEP 2106.05(g)). These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
With respect to claims 19-20, limitations reciting determining, according to an overload policy, whether an expired practitioner due date of a first task of the plurality of tasks assigned to a first practitioner of the plurality of practitioners is to be adjusted to match a first unexpired practitioner due date of a second task previously assigned to the first practitioner, where the overload policy is based on a predetermined maximum daily load and a predetermined recovery time limit assigned to the first practitioner; and evaluating the request to change the due date according to reassignment rules describe or further narrow the abstract idea (i.e., balance workload in assigning normalized and overdue tasks to resources). The Supreme Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow (e.g., a particular mathematical formula such as the Arrhenius equation). See, e.g., Mayo, 566 U.S. at 79-80, 86-87, 101 USPQ2d at 1968-69, 1971 (claims directed to "narrow laws that may have limited applications" held ineligible).
Additional elements reciting presenting a portion of the assigned tasks assigned to the first practitioner on a graphical calendar at a display without presenting a remainder of the assigned tasks that are not assigned to the first practitioner; and receiving user input via the graphical calendar indicating a request to change a due date of a first assigned task of the assigned tasks do not provide an improvement and only add insignificant extra-solution activities (data display and gathering) which do not meaningfully limit the abstract idea (see MPEP 2106.05(g)). These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Appellant argues on pages 15-22 of the Appeal Brief that claims 1-16, 17-18, and 19-20 when considered as a whole integrate the alleged judicial exception into a practical application of that exception.
Examiner respectfully disagrees. Whether or not a claim integrates a judicial exception into a practical application is evaluated using the considerations set forth in subsection in MPEP 2106.04(d)(I). 
 displaying in calendar format to each practitioner tasks assigned to that particular practitioner without presenting a remainder of the assigned tasks that are assigned to other practitioners; displaying to a billing practitioner all of the assigned tasks; displaying in calendar format to each practitioner tasks assigned to that particular practitioner without presenting a remainder of the assigned tasks that are assigned to other practitioners; and displaying to a billing practitioner all of the assigned tasks do not provide an improvement and only add insignificant extra-solution activities (data output/display) which do not meaningfully limit the abstract idea (see MPEP 2106.05(g)). These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Limitations reciting applying an overload policy (during task assignment) that is based on a predetermined maximum daily load and a predetermined recovery time limit assigned to a particular practitioner describe or further narrow the abstract idea (i.e., balance workload in assigning normalized and overdue tasks to resources). These limitations are not additional elements and do not provide a practical application. 
With respect to claims 17-18, limitations reciting presenting the assigned tasks on a graphical calendar at a display and receiving user input via the graphical calendar indicating a status of a first assigned task of the assigned tasks do not provide an improvement and only add insignificant extra-solution activities (data display and gathering) which do not meaningfully limit the abstract idea (see MPEP 2106.05(g)). These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Limitations reciting determining, according to an overload policy, whether an expired practitioner due date of a first task of the plurality of tasks assigned to a first practitioner of the plurality of practitioners is to be adjusted to match a first unexpired practitioner due date of a second task previously assigned to the first practitioner, where the overload policy is based on a predetermined maximum daily load and a predetermined recovery time limit assigned to the first practitioner describe or further narrow the abstract idea (i.e., balance workload in assigning normalized and overdue tasks to resources). These limitations are not additional elements and do not provide a practical application.
With respect to claims 19-20, limitations reciting presenting a portion of the assigned tasks assigned to the first practitioner on a graphical calendar at a display without presenting a remainder of the assigned tasks that are not assigned to the first practitioner and receiving user input via the graphical calendar indicating a request to change a due date of a first assigned task of the assigned tasks do not provide an improvement and only add insignificant extra-solution activities (data display and gathering) which do not meaningfully limit the abstract idea (see MPEP 2106.05(g)). These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Limitations reciting determining, according to an overload policy, whether an expired practitioner due date of a first task of the plurality of tasks assigned to a first practitioner of the plurality of practitioners is to be adjusted to match a first unexpired practitioner due date of a second task previously assigned to the first practitioner, where the overload policy is based on a predetermined maximum daily load and a predetermined recovery time limit assigned to the first practitioner and evaluating the request to change the due date according to reassignment rules describe or further narrow the abstract idea (i.e., balance workload in assigning normalized and overdue tasks to resources). These limitations are not additional elements and do not provide a practical application.
Examiner maintains that limitations related to an overload policy including a predetermined maximum daily load and a predetermined recovery time limit only narrow the claimed abstract idea (i.e., balance workload in assigning normalized and overdue tasks to resources) by setting forth additional variables/criteria evaluated to balance workload. The Arrhenius equation). See, e.g., Mayo, 566 U.S. at 79-80, 86-87, 101 USPQ2d at 1968-69, 1971 (claims directed to "narrow laws that may have limited applications" held ineligible); Flook, 437 U.S. at 589-90, 198 USPQ at 197 (claims that did not "wholly preempt the mathematical formula" held ineligible); Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a new abstract idea is still an abstract idea"). Additionally, the asserted improvements in paragraph 83 are abstract business improvements; an improvement in the judicial exception itself is not an improvement in technology.  In Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Similarly, the present claimed task assignment only improves a business process and does provide an improvement to the computer or technology.
The courts have found the presentation/display of data to be well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)). Limitations reciting displaying in calendar format to each practitioner tasks assigned to that particular practitioner without presenting a remainder of the assigned tasks that are assigned to other practitioners and displaying to the billing practitioner all of the assigned tasks in claims 1-16 are directed to the presentation/display of data, and are found to be directed to well-understood, routine, and conventional. 
The courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Limitations reciting presenting the assigned tasks on a graphical calendar at a display and receiving user input via the graphical calendar indicating a status of a first assigned task of the assigned tasks in claims 17-18 are directed to presenting/displaying data and data gathering, respectively.  
Limitations reciting presenting a portion of the assigned tasks assigned to the first practitioner on a graphical calendar at a display without presenting a remainder of the assigned tasks that are not assigned to the first practitioner; and receiving user input via the graphical calendar indicating a request to change a due date of a first assigned task of the assigned tasks in claims 19-20 are directed to presenting/displaying data and data gathering, respectively. The recited evaluating the request to change the due date according to the reassignment rules is an abstract limitation that further narrows the abstract idea. 
Examiner disagrees with Applicant’s assertion that claims 1-16, 17-18, and 19-20 provide an improvement similar to that in Core Wireless. The disclosed invention in Core Wireless was found to improve the efficiency of using the electronic device by bringing together a limited list of common functions and commonly accessed stored data, which can be accessed directly from the main menu. Displaying selected data or functions of interest in the summary window allows the user to see the most relevant data or functions without actually opening the application up. Thus, the speed of a user’s navigation through various views and windows was improved because it saved the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated. Rather than paging through multiple screens of options, only a few steps were needed from start up to reaching the required data/functionality. Thus, the court found that the Specification clearly indicated that the claims were directed to an improvement in the functioning of computers, particularly those with small screens. The display of task assignments to practitioners on a calendar in the present invention does not provide an improvement analogous to that in Core Wireless.


Examiner respectfully disagrees. Examiner acknowledges that the claims recite particular steps describing balancing workload in assigning normalized and overdue tasks to resources; however, a new or narrow abstract idea is not any less abstract. Additional elements in claims 1-16 reciting displaying in calendar format to each practitioner tasks assigned to that particular practitioner without presenting a remainder of the assigned tasks that are assigned to other practitioners and displaying to a billing practitioner all of the assigned tasks only add insignificant extra-solution activities (data output/display) and do not provide an improvement to the computer or technology. Additional elements in claims 17-18 reciting presenting the assigned tasks on a graphical calendar at a display; and receiving user input via the graphical calendar indicating a status of a first assigned task of the assigned tasks only add insignificant extra-solution activities (data display and gathering) and do not provide an improvement to the computer or technology. The claimed determining, according to an overload policy, whether an expired practitioner due date of a first task of the plurality of tasks assigned to a first practitioner of the plurality of practitioners is to be adjusted... in claim 17 is a limitations that further describes the abstract idea; it is not an additional element and does not provide significantly more. Additional elements in claims 19-20 reciting presenting a portion of the assigned tasks assigned to the first practitioner on a graphical calendar at a display without presenting a remainder of the assigned tasks that are not assigned to the first practitioner; and receiving user input via the graphical calendar indicating a request to change a due date of a first assigned task of the assigned tasks only add insignificant extra-solution activities (data display and gathering) and do not provide an improvement to the computer or technology. The claimed determining, according to an overload policy, whether an expired practitioner due date of a first task of the plurality of tasks assigned to a first practitioner of the plurality of practitioners is to be adjusted… and evaluating the request to change the due date according to reassignment rules in claim 19 are limitations that further describe the abstract idea; these are not an additional element and do not provide significantly more. Further, the courts have found the presentation of information to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)). Additionally, the courts have also recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Therefore, the claims do not recite ‘significantly more’ than the judicial exception.

Appellant argues on pages 25-28 of the Appeal Brief that claims 1-16,17-18, and 19-20 recite additional features that are not well-understood, routine, conventional activities so as to amount to significantly more.
Examiner respectfully disagrees. Lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. 


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        

Conferees:
/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        
/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.